NOT RECOMMENDED FOR PUBLICATION
                               File Name: 19a0293n.06

                                           No. 18-1773

                           UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Jun 07, 2019
                                                                            DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,                               )
                                                         )
        Plaintiff-Appellee,                              )
                                                         )
                                                                ON APPEAL FROM THE
 v.                                                      )
                                                                UNITED STATES DISTRICT
                                                         )
                                                                COURT FOR THE WESTERN
 ANTON MAURICE FULLER-RAGLAND,                           )
                                                                DISTRICT OF MICHIGAN
                                                         )
        Defendant-Appellant.                             )
                                                         )



BEFORE:        BOGGS, BATCHELDER, and BUSH, Circuit Judges.

       BOGGS, Circuit Judge. Anton Fuller-Ragland appeals from a sentence of 120 months of

imprisonment after pleading guilty to being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1). Fuller-Ragland argues that the district court erred when it concluded that a

violation of the Michigan offense of unarmed robbery, Mich. Comp. L. § 750.530, constituted a

“crime of violence” within the meaning of USSG § § 2K2.1(a)(3). Fuller-Ragland also disputes

the applicability of a sentencing enhancement for an altered or obliterated serial number on a

firearm. Because we hold that a violation of Mich. Comp. L. § 750.530 is a “crime of violence,”

and because the district court did not commit plain error in applying the sentencing enhancement,

we affirm the district court’s sentence.

                              I. FACTS AND PROCEDURAL HISTORY

       On January 11, 2018, police officers in Portage, Michigan received a report of a suspicious

vehicle without a license plate in a jewelry-store parking lot. Fuller-Ragland was sitting in the
No. 18-1773, United States v. Fuller-Ragland


vehicle and admitted to officers that he was on probation, that he had a pistol on his person, and

that he did not have a concealed-carry permit. The officers confiscated Fuller-Ragland’s pistol,

arrested him, and recovered a second pistol, ammunition, and controlled substances from the

vehicle. The pistol Fuller-Ragland had been carrying was a 9mm pistol with the serial number

158536. Fuller-Ragland’s presentence report (“PSR”) described the serial number as “partially

obliterated.”1 Fuller-Ragland was indicted and pleaded guilty to being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g).

         Applying the Sentencing Guidelines (“Guidelines”), the PSR calculated Fuller-Ragland’s

base offense level under USSG § 2K2.1(a)(3) as 22, based in part on Fuller-Ragland’s prior

conviction for unarmed robbery in Michigan, which the PSR identified as a crime of violence. The

PSR also applied a four-level enhancement under USSG § 2K2.1(b)(4)(B), because the 9mm pistol

had an “altered or obliterated serial number.” The PSR established an advisory Guidelines range

of 121 to 151 months of imprisonment, although the statutory maximum Fuller-Ragland could

receive was 120 months. Fuller-Ragland did not object to the calculation of his base offense level

or the imposition of the four-level enhancement for an altered or obliterated serial number. He

did, however, object to the PSR’s recommendation that the district court should not grant him a

reduction for acceptance of responsibility.

         At sentencing, the district court sustained Fuller-Ragland’s objection and gave him a full

acceptance-of-responsibility credit, reducing his Guidelines range to 87 to 108 months of

imprisonment. The district court considered the 28 U.S.C. § 3553 factors and decided that an

upward variance to the statutory maximum—120 months—was appropriate because the



         1
          An eTrace on the 9mm pistol revealed that the weapon had been reported stolen. Further ATF investigations
uncovered that the pistol had been used in two shootings, including a shooting the day before police seized the pistol
from Fuller-Ragland.

                                                         -2-
No. 18-1773, United States v. Fuller-Ragland


circumstances of Fuller-Ragland’s arrest and his prior record indicated that Fuller-Ragland was a

“significant risk to the public and a significant risk to re-offend.” The district court focused on the

protection of the public, deterrence, and Fuller-Ragland’s criminal history in its decision to vary

upward and impose the statutory maximum. Fuller-Ragland did not object. This appeal followed.

                                                    II. ANALYSIS

         Fuller-Ragland alleges two errors in his sentence. First, he disputes that the Michigan

offense of unarmed robbery, Mich. Comp. L. § 750.530(1), is a “crime of violence” under USSG

§ 2K2.1(a)(3), and asserts that his Guidelines range was incorrectly calculated. Second, Fuller-

Ragland argues that because the serial number on the 9mm pistol was only “scratched through but

still [was] clearly legible,” the four-level enhancement under USSG § 2K2.1(b)(4)(B) is not

applicable. He asks that this court vacate his sentence and remand for resentencing.

                                               A. Standard of Review

         A district court’s failure to properly calculate the advisory Guidelines range is a

“significant procedural error.” Gall v. United States, 552 U.S. 38, 51 (2007). Fuller-Ragland did

not object to the PSR nor did he raise these issues in the district court. Therefore, we review his

challenge to the procedural reasonableness2 of his sentence for plain error. See United States v.

Vonner, 516 F.3d 382, 385 (6th Cir. 2008) (en banc); United States v. Bostic, 371 F.3d 865, 872

(6th Cir. 2004). Fuller-Ragland must show an error that was “obvious or clear,” that affected his

substantial rights and that this adverse impact seriously “affected the fairness, integrity, or public

reputation of the judicial proceedings.” Vonner, 516 F.3d at 386 (quoting United States v.




         2
           Fuller-Ragland also suggests that his sentence was substantively unreasonable because, as the Guidelines
are subject to the same interpretive rules as other statutes, a mistake in applying the Guidelines constitutes an abuse
of discretion. Gall v. United States, 552 U.S. 38, 51 (2007), identifies a failure to calculate the Guidelines range
correctly as a procedural, not a substantive error. Fuller-Ragland has not identified authority indicating that we should
depart from this precedent, and acknowledges that the error is procedural.

                                                          -3-
No. 18-1773, United States v. Fuller-Ragland


Gardiner, 463 F.3d 445, 459 (6th Cir. 2006)). Plain error warrants reversal “only in exceptional

circumstances and only where the error is so plain that the trial judge . . . [was] derelict in

countenancing it.” United States v. Carroll, 26 F.3d 1380, 1383 (6th Cir. 1994).

        This court has not previously addressed whether a violation of the current version of Mich.

Comp. L. § 750.530 constitutes a “crime of violence” within the meaning of the Guidelines. See

USSG §§ 2K2.1(a)(3); 4B1.2(a). We have held that a violation of an earlier version of this statute3

is a “violent felony” for purposes of the Armed Career Criminal Act (“ACCA”). See Chaney v.

United States, 917 F.3d 895, 897 (6th Cir. 2019); United States v. Matthews, 689 F. App’x 840,

846 (6th Cir. 2017). Two of our sister circuits agree. See United States v. Lamb, 638 F. App’x

575, 577 (8th Cir. 2016), vacated on other grounds, 137 S. Ct. 494 (2016); United States v. Tirrell,

120 F.3d 670, 680 (7th Cir. 1997). We routinely use authority that interprets the elements clause

in the ACCA, 18 U.S.C. §924(e)(2)(B)(i), to interpret the same phrase that appears in the

Guidelines: “has as an element the use, attempted use, or threatened use of physical force against

the person of another.” See United States v. Maynard, 894 F.3d 773, 774 (6th Cir. 2018).

        Before the 2004 amendment, Mich. Comp. L. § 750.530 provided that:

                 Any person who shall, by force and violence, or by assault or putting
                 in fear, feloniously rob, steal and take from the person of another, or
                 in his presence; any money or other property which may be the
                 subject of larceny, such robber not being armed with a dangerous
                 weapon, shall be guilty of a felony, punishable by imprisonment in
                 state prison not more than 15 years.




        3
           See Chaney v. United States, 917 F.3d 895, 900 n.2 (6th Cir. 2019); United States v. Matthews, 689 F.
App’x 840, 844 (6th Cir. 2017); United States v. Tirrell, 120 F.3d 670, 679–80 (7th Cir. 1997). In United States v.
Lamb, 638 F. App’x 575, 576–77 (8th Cir. 2016), vacated on other grounds, 137 S. Ct. 494 (2016), it is not clear
whether Lamb was convicted under the original or amended version of Mich. Comp. L. § 750.530. Lamb, however,
relied on Michigan cases that interpreted the pre-amendment version of the unarmed-robbery statute. See Lamb, 638
F. App’x at 576 (citing People v. Randolph, 648 N.W.2d 164 (Mich. 2002), superseded by statute, P.A. 2004, No.
128, as recognized in People v. March, 886 N.W.2d 396 (Mich. 2016)).

                                                       -4-
No. 18-1773, United States v. Fuller-Ragland


Mich. Comp. L. § 750.530 (P.A. 1931, No. 328 § 530) (amended by P.A. 2004, No. 128). After

the amendment, the statute now reads:

                 (1) A person who, in the course of committing a larceny of any
                     money or other property that may be the subject of larceny, uses
                     force or violence against any person who is present, or who
                     assaults or puts the person in fear, is guilty of a felony punishable
                     by imprisonment for not more than 15 years.

                 (2) As used in this section, “in the course of committing a larceny”
                     includes acts that occur in an attempt to commit the larceny, or
                     during commission of the larceny, or in flight or attempted flight
                     after the commission of the larceny, or in an attempt to retain
                     possession of the property.

Mich. Comp. L. § 570.530. Fuller-Ragland was convicted under the amended statute. It does not

appear that this circuit, or any of our sister circuits, have examined the amended statute.4 Our

analysis of whether Michigan’s unarmed-robbery statute constitutes a “crime of violence” within

the meaning of the Guidelines is confined to the statute under which Fuller-Ragland was sentenced.

Chaney, 917 F.3d at 900 n.2.

        The term “crime of violence” in USSG § 2K2.1(a)(3) has “the meaning given that term in

§ 4B1.2(a) and Application Note 1 of the Commentary to § 4B1.2.” USSG § 2K2.1, comment.

(n.1). USSG § 4B1.2(a) provides that:

                 The term “crime of violence” means any offense under federal or
                 state law, punishable by imprisonment for a term exceeding one year
                 that—

                 (1) has as an element the use, attempted use, or threatened use of
                     physical force against the person of another, or
                 (2) is murder, voluntary manslaughter, kidnapping, aggravated
                     assault, a forcible sex offense, robbery, arson, extortion, or the
                     use or unlawful possession of a firearm described in 26 U.S.C.
                     § 5845(a) or explosive material as defined in 18 U.S.C. § 841(c).


        4
          Two district courts have concluded that, as amended, a violation of Michigan’s unarmed-robbery statute is
not a crime of violence. See United States v. Harris, 323 F. Supp. 3d 944 (E.D. Mich. 2018); United States v. Lamb,
No. 16-20077, 2017 WL 730426 (E.D. Mich. Feb. 24, 2017).

                                                       -5-
No. 18-1773, United States v. Fuller-Ragland


         Fuller-Ragland argues that Michigan’s unarmed-robbery statute is not a “crime of

violence” within the meaning of USSG § 4B1.2(a) because it does not have the use, attempted use,

or threatened use of physical force against the person of another as an element, and so does not fit

within the elements clause of the definition of “crime of violence” in USSG § 4B1.2(a). He also

contends that, as amended, the Michigan offense is “broader” than generic robbery and therefore

does not fall within the enumerated-offense clause.

         The United States, relying in large part on analyses of the statute before it was amended,

argues that Michigan unarmed robbery is a crime of violence under both the “elements” and

“enumerated” clauses. The United States maintains that Michigan courts construe the statute

consistently with the degree of force required for “physical force” under Johnson v. United States,

559 U.S. 133 (2010). The United States also contends that, even if we agree with Fuller-Ragland

that Michigan unarmed robbery is not a crime of violence, the district court did not commit plain

error.

         We begin with the “elements” clause of USSG § 4B1.2(a)(1). In this inquiry, we consider

whether Michigan unarmed robbery has as an element “the use, attempted use, or threatened use

of physical force against the person of another.” Ibid.; see also United States v. Yates, 866 F.3d
723, 727 (6th Cir. 2017). To make this assessment, we apply the “categorical” approach, “meaning

that we look at the statutory definition of the crime of conviction, not the facts underlying that

conviction to determine the nature of the crime.” United States v. Ford, 560 F.3d 420, 421–22

(6th Cir. 2009). We assume that Fuller-Ragland’s conviction was based on the least of the acts

criminalized under the Michigan unarmed-robbery statute and then determine whether those acts

would qualify as a crime of violence under the Guidelines. Yates, 866 F.3d at 728. The Supreme

Court has held that, in the context of the ACCA, “the phrase ‘physical force’ means violent force—



                                                -6-
No. 18-1773, United States v. Fuller-Ragland


that is, force capable of causing physical pain or injury to another person.” Johnson, 559 U.S. at

140 (emphasis in original). In Stokeling v. United States, 139 S. Ct. 544, 550 (2019), decided after

the briefing in this case concluded, the Supreme Court elaborated that “force capable of

causing . . . injury” includes any level of force, however, small, that is necessary to “overcome the

victim’s resistance.” With these cases in mind, we look to state law to determine the minimum

level of force criminalized under Mich. Comp. L. § 750.530 and then determine if that conduct is

the type of “violent force required by the [G]uidelines’ force clause.” Yates, 866 F.3d at 728.

       The elements of Michigan unarmed robbery are: (1) feloniously taking the property of

another; (2) using force or violence or assault or putting in fear against any person present while

attempting, committing, fleeing or attempting to flee, or in attempting to retain possession of the

property; (3) doing so while unarmed. People v. Harverson, 804 N.W.2d 757, 761 (Mich. Ct. App.

2010); Mich. Comp. L. § 750.530. Michigan’s unarmed-robbery statute uses the disjunctive “or”

to separate “force,” “violence,” “assault,” and “putting in fear,” which indicates that the defendant

can use any of these to commit unarmed robbery. See Mich. Comp. L. § 750.530(1); People v.

Kowalski, 803 N.W.2d 200, 208 (Mich. 2011) (explaining that use of the disjunctive “or” indicates

there may be multiple ways to commit a crime); see also People v. Keller, Nos. 334123 & 335254,

2018 WL 559696, at *3 (Mich. Ct. App. Jan. 25, 2018) (“Thus, ‘put[ting] the person in fear’ is just

one type of conduct that can establish robbery when the actor engages in the conduct ‘in the course

of committing a robbery.’” (quoting Mich. Comp. L. § 750.530(1))). If there is a realistic

probability that Michigan applies its unarmed-robbery statute in a way that “criminalizes a level

of force lower than the type of violent force required by the Supreme Court’s decisions,” then a

violation of that statute is not a “crime of violence.” Yates, 866 F.3d at 730.




                                                 -7-
No. 18-1773, United States v. Fuller-Ragland


         Both Fuller-Ragland’s and the United States’s arguments center on “force.” But we

conclude that “putting in fear” represents the least of the acts criminalized under Mich. Comp. L.

§ 750.530, and our analysis must proceed accordingly.5 See Yates, 866 F.3d at 728. In Matthews,

we held that “[b]ecause Michigan law requires one to fear injury in order to be ‘put in fear,’

Michigan’s statute criminalizing unarmed robbery is a violent felony for the purposes of the

ACCA.” 689 F. App’x at 845; see also Chaney, 917 F.3d at 900. In reaching this conclusion, we

relied on Michigan precedent interpreting the pre-amendment statute as requiring that “the act

causing the victim to be put in fear—however slight—must be ‘capable of causing physical pain

or injury to another person.’” Matthews, 689 F. App’x at 845 (quoting Johnson, 559 U.S. at 140).

In People v. Kruper, 64 N.W.2d 629, 632 (Mich. 1954), the Michigan Supreme Court explained:

                  Whenever the elements of force or putting in fear enter into the
                  taking, and that is the cause which induces the party to part with his
                  property, such taking is robbery. This is true regardless of how
                  slight the act of force or the cause creating fear may be, provided, in
                  the light of the circumstances, the party robbed has a reasonable
                  belief that he may suffer injury unless he complies with the demand.

Because “putting in fear” requires a fear of physical injury, the pre-amendment version of

Michigan unarmed robbery was a crime of violence. See Chaney, 917 F.3d at 900; Matthews, 689

F. App’x at 845; see also United States v. Mitchell, 743 F.3d 1054, 1059 (6th Cir. 2014) (a violation

of Tennessee’s robbery statute is a crime of violence because commission of robbery through fear



         5
            Stokeling analyzed only whether the force required for robbery by actual force under Florida law was
consistent with Johnson. See 139 S. Ct. 544, 549 (2019). Because, however, Michigan courts have made it clear that
actual force is not necessary to commit a robbery, we must determine whether Michigan unarmed robbery requires a
“threatened use of physical force” consonant with Stokeling. USSG § 4B1.2(a)(1) (emphasis added). United States
v. Harris, which Fuller-Ragland relies on, does not address whether “putting in fear” under the amended statute is
sufficient under the elements clause. Instead, the district court held that the level of “force” required under the statute
was not “linked to a potential for physical pain or injury,” and because Michigan courts have “affirmed unarmed
robbery convictions involving force that lacked the meaningful potential to cause such pain or injury, the crime of
unarmed robbery in Michigan is not a ‘crime of violence’ under the elements clause of § 4B1.2(a).” 323 F. Supp. 3d
at 950. We note that Harris predates Stokeling, which clarified that any force necessary to overcome a victim’s
resistance is sufficient. For that reason, we do not find Harris or the other district court cases cited in note 4, supra,
persuasive.

                                                           -8-
No. 18-1773, United States v. Fuller-Ragland


requires fear of bodily injury from physical force); United States v. Lewis, 405 F.3d 511, 514 (7th

Cir. 2005) (violation of Indiana’s robbery statute accomplished by putting someone in fear is crime

of violence because it must be a fear of physical injury). We therefore turn to Michigan precedent

interpreting the amended statute to determine whether a violation of Michigan’s amended

unarmed-robbery statute is a crime of violence. See Mitchell, 743 F.3d at 1059.

        The amendments to the statute created a “broader change” to Michigan’s robbery statutes.6

People v. Williams, 814 N.W.2d 270, 276 (Mich. 2012) (emphasis in original).                             The pre-

amendment statute required that the force, violence, assault, or putting in fear used to accomplish

the underlying larceny had to be contemporaneous with the taking. Id. at 273 (citing People v.

Randolph, 648 N.W.2d 164, 167 (Mich. 2002), superseded by statute, P.A. 2004, No. 128, as

recognized in People v. March, 886 N.W.2d 396 (Mich. 2016)). The amended statute adopted the

transactional theory of robbery; therefore the force, violence, assault, or putting in fear did not

have to be used to accomplish the taking—instead it could be used before or after the taking, in

flight or attempted flight, or to retain the stolen property. Id. at 273–74. The amendment also

extended the robbery statute to cover both a completed larceny and an attempt.7 Id. at 276–77.

But Michigan Supreme Court precedent interpreting the amended unarmed-robbery statute has not




        6
           People v. Williams, 814 N.W.2d 270, 274 (Mich. 2012), considered whether the amendment to Mich. Comp.
L. § 750.530 removed the element of a completed larceny from the Michigan offenses of armed or unarmed robbery.
Williams affirmed a defendant’s conviction for armed robbery because he used the threat of force or violence against
a clerk by “representing that he was armed with a dangerous weapon . . . .” Id. at 280.
        7
           Williams noted that the amendment was consistent with the Model Penal Code’s definition of robbery. 814
N.W.2d at 278 (citing 2 American Law Institute, Model Penal Code & Commentaries § 222.1, at 96 (1980)). The
Model Penal Code provides that a person is guilty of robbery if, in the course of committing a theft, the robber
“[t]hreatens another with or purposely puts him in fear of immediate serious bodily injury[.]” 2 American Law
Institute, Model Penal Code & Commentaries § 222.1, at 96 (1980). This appears to be consistent with the level of
force required by Johnson v. United States, 559 U.S. 133, 140 (2010). Williams expressly stated that the Model Penal
Code was not used as interpretive tool, but rather to put the amendments in context. Williams, 814 N.W.2d at 278
n.42. The use of Model Penal Code language, the court explained, “complements our conclusion that the Legislature
was not undertaking an effort to (re)codify the common law understanding with the 2004 revisions.” Ibid.

                                                        -9-
No. 18-1773, United States v. Fuller-Ragland


examined what is sufficient to convict a defendant for unarmed robbery by putting in fear under

the amended statute.8

         Under the pre-amendment version of the statute, Michigan assessed whether an individual

had been put in fear through the following inquiry: “[w]hen a person is induced to part with

property out of fear, the test to determine whether a robbery has been committed is whether ‘the

party robbed has a reasonable belief that he may suffer injury unless he complies with the

demand.’” People v. Hearn, 406 N.W.2d 211, 214 (Mich. Ct. App. 1987) (quoting Kruper, 64
N.W.2d at 632). Michigan’s intermediate appellate court has continued applying this analysis in

determining whether a victim was put in fear under the amended statute.

         In People v. Harris, No. 267333, 2007 WL 1989454, at *2 (Mich. Ct. App. July 10, 2007)

(per curiam), the Michigan Court of Appeals held that there was insufficient evidence to support

a conviction for an unarmed robbery under the amended statute. The defendant got into a taxi, but

the driver refused to take him anywhere without payment up front because she had been recently

stiffed by someone going to the same address. Id. at *1. The defendant and the driver got into an

argument, and the defendant told the driver that the next time he saw her, “he was going to put a

cap in [her].” Ibid. Then the defendant grabbed some money from the cab’s console and left. The

driver testified at trial that she was not afraid and thought it was an empty threat. Ibid. The court

found that there was no evidence that the defendant had committed the larceny by force, violence

or assault—he had not attempted to commit a battery against the driver or put her in “reasonable

apprehension” of an immediate battery. Ibid. Nor was there any evidence that “the larceny was

accomplished by fear.” Id. at *2. Relying on the test in Hearn and Kruper, which interpreted the


         8
           Williams does address the threatened use of force in relation to armed robbery. Treating robbery as an
offense against a person is “particularly appropriate” when the robber is armed because “the safety and security of the
person is most severely threatened, and the larcenous taking is of secondary importance.” 814 N.W.2d at 280 (quoting
People v. Hendricks, 521 N.W.2d 546, 553 (Mich. 1994)).

                                                        -10-
No. 18-1773, United States v. Fuller-Ragland


pre-amendment statute, the court explained that “[w]hether property is taken as a result of fear

must be determined from the victim’s perspective.” Ibid. The driver’s testimony established that

she had not been placed in fear, and the defendant had not used a threat of injury to demand money

from the driver. Ibid.

       Other decisions from the Michigan Court of Appeals track this analysis. In determining

whether the evidence was sufficient for a conviction of unarmed robbery by putting in fear, the

court has examined whether the victim had a reasonable belief that he or she will suffer physical

injury if he or she does not comply with the robber’s demands. For example, in People v. Nelson,

No. 316065, 2014 WL 4628765, at *1 (Mich. Ct. App. Sept. 16, 2014) (per curiam), the court

affirmed a defendant’s conviction of two counts of unarmed robbery when the defendant accosted

two victims, Jeffrey and Draper. The defendant punched Jeffrey, and took property that belonged

to both victims. The defendant argued that there was insufficient evidence to support his

conviction of unarmed robbery against Draper. Id. at *3. The court concluded that the defendant

“accomplished the taking from Draper by placing Draper in fear” because Draper had testified that

he was afraid of being hurt. Id. at *4; see also People v. Krok, No. 341288, 2019 WL 1780634, at

*3 (Mich. Ct. App. Apr. 23, 2019) (per curiam) (evidence was sufficient to prove defendant robbed

a store by putting the clerk in fear of being hurt when defendant, while wearing a ski mask, entered

the store at 3:30 a.m., demanded money, and both of the defendant’s hands were not visible at

times during the robbery); People v. Scott, No. 338046, 2018 WL 2166047, at *1 (Mich. Ct. App.

May 10, 2018) (“By telling her that he was going to be arrested for beating a female and then

walking toward her, defendant threatened to harm her. Viewing the evidence in the light most

favorable to the prosecution, there is sufficient evidence to establish that defendant assaulted or

put the victim in fear while taking her phone.”); People v. Houle, No. 289436, 2010 WL 2441041,



                                               -11-
No. 18-1773, United States v. Fuller-Ragland


at *1 (Mich. Ct. App. June 17, 2010) (per curiam) (elements for conviction of unarmed robbery

“alternatively satisfied” because defendant caused victim to feel “intense fear” when he shoved

her); People v. Blount, Nos. 270875, 271062 & 271292, 2007 WL 4548042, at *6 (Mich. Ct. App.

Dec. 27, 2007) (per curiam) (sufficient evidence to convict defendant of unarmed robbery when

defendant and his accomplice searched the house, demanded money, threatened a “blood bath,”

punched one victim, then went through the other victim’s pockets and took his money, allowing

the jury to infer that the victim was “in reasonable fear of an immediate battery if he resisted”).

       Michigan defines “putting in fear” as a fear of physical injury. See Harris, 2007 WL
1989454, at *2. This is consistent with the pre-amendment statute. See Chaney, 917 F.3d at 900;

Matthews, 689 F. App’x at 845. Furthermore, because “putting in fear” of physical injury involves

a “threatened use” of at least enough force to overcome a victim’s resistance, it is consistent with

the Guidelines and with Stokeling. USSG § 4B1.2(a)(1); see Stokeling, 139 S. Ct. at 550. We

therefore hold that a violation of Mich. Comp. L. § 750.530, as amended, is a “crime of violence”

within the meaning of the elements clause of USSG § 4B1.2(a)(1) and USSG § 2K2.1(a)(3).

Consequently, we will not address whether Michigan unarmed robbery fits within the enumerated-

offense clause. The district court did not commit plain error in calculating Fuller-Ragland’s

advisory Guidelines range.

        B. The Four-Level Enhancement for an “Altered or Obliterated” Serial Number

       We next consider whether the district court committed plain error in applying the four-

level enhancement for an altered or obliterated serial number under USSG § 2K2.1(b)(4)(B).

Fuller-Ragland argues that the enhancement is not applicable because the serial number was

“sufficiently legible to be read” and to allow the 9mm pistol to be traced. Fuller-Ragland proposes

that, as the serial number was legible and visible to the naked eye, any damage to it was not



                                                -12-
No. 18-1773, United States v. Fuller-Ragland


material. He attempts to distinguish precedent from other circuits by emphasizing that, in those

cases, the serial numbers were illegible or there was more severe damage. Fuller-Ragland also

contends that, because law enforcement could trace the firearm, applying the enhancement here is

inconsistent with the policy behind the enhancement.

        The United States asserts that the district court did not commit plain error in applying the

enhancement because the cases from this and other jurisdictions have applied the enhancement

even when the serial number has only been partially destroyed. The United States argues that

Fuller-Ragland’s proposed “naked-eye test” is inconsistent with this precedent, and that the serial

number on the 9mm pistol was “markedly obliterated, scratched through and the majority of the

numbers unreadable unless subjected to close scrutiny.” The United States maintains that applying

the enhancement for serial numbers that have been rendered substantially less legible is in harmony

with the policy goals behind the enhancement because punishing possession of weapons that

appear more difficult to trace deters trafficking in untraceable weapons.

        The record does not contain a picture of the 9mm pistol with its “partially obliterated serial

number.” The United States filed a motion in district court to supplement the record for appeal

with a picture of the pistol. Fuller-Ragland opposed the motion, and the district court has not

issued a ruling. This deficiency is inconvenient, but does not hamper our review in this particular

case. Fuller-Ragland did not object to the PSR and is therefore deemed to have accepted all the

factual allegations contained in it. See Vonner, 516 F.3d at 385.9 Absent an objection, the district

court can accept any undisputed portions of the PSR as a finding of fact.10 See United States v.

Denson, 728 F.3d 603, 615 (6th Cir. 2013). We therefore proceed with the understanding that the


        9
          For this reason, we also reject Fuller-Ragland’s argument that we should not accord any deference to the
record’s description of the serial number as “partially obliterated.”
        10
           The district court did not refer to the status of the 9mm pistol’s serial number during Fuller-Ragland’s
sentencing hearing.

                                                       -13-
No. 18-1773, United States v. Fuller-Ragland


serial number on the 9mm pistol was “partially obliterated,” even though law enforcement was

eventually able to identify the number and trace the pistol.

         Section 2K2.1(b)(4)(B)’s enhancement applies whether or not the defendant is aware of

the alteration or obliteration. USSG § 2K2.1 cmt. 8(B); United States v. Love, 364 F. App’x 955,

959 (6th Cir. 2010). The Guidelines do not define what constitutes an “altered or obliterated serial

number.” See Love, 364 F. App’x at 959–60; United States v. Carter, 421 F.3d 909, 911 (9th Cir.

2005).

         We have only briefly addressed this enhancement in Love. In that case, we relied on

Carter, 421 F.3d at 916, which held that a serial number is “altered or obliterated” when it is

“materially changed in a way that makes accurate information less accessible.” See Love, 364

F. App’x at 959–60 (discussing Carter). In Love, we held that the district court did not “clearly

err” when it concluded that the firearm in question had an altered or obliterated serial number when

“two of the serial numbers were markedly more difficult to ascertain,” and “the numbers were not

immediately distinguishable to the investigators.” Id. at 960.

         Other courts that have interpreted “altered or obliterated” have followed Carter’s holding

and analysis. See United States v. Serrano-Mercado, 784 F.3d 838, 850 (1st Cir. 2015); United

States v. Harris, 720 F.3d 499, 503–04 (4th Cir. 2013); United States v. Justice, 679 F.3d 1251,

1254 (10th Cir. 2012); United States v. Jones, 643 F.3d 257, 258 (8th Cir. 2011); United States v.

Perez, 585 F.3d 880, 884–85 (5th Cir. 2009). Analyzing the application of the enhancement when

the gun in question had its serial number printed in two separate locations, the Eleventh Circuit

has held that the enhancement applies “either when any serial number on a gun has been altered

or obliterated or when just one serial number has been altered or obliterated.” United States v.

Warren, 820 F.3d 406, 408 (11th Cir. 2016) (per curiam) (emphasis in original); see also United



                                                -14-
No. 18-1773, United States v. Fuller-Ragland


States v. Adams, 305 F.3d 30, 34 (1st Cir. 2002) (holding that “any change that makes the serial

number appreciably more difficult to discern” is sufficient for conviction under 18 U.S.C.

§ 922(k), which criminalizes possession of a firearm with a serial number that has been “removed,

obliterated, or altered”); United States v. Mixon, 166 F.3d 1216, at *3 (6th Cir. 1998) (table)

(affirming conviction under 18 U.S.C. § 922(k) because “a portion of the serial number had been

obliterated” and “a reasonable fact-finder could conclude that the serial number had been altered

or obliterated”).

       Other jurisdictions have concluded that the enhancement applies even when a portion of

the serial number had been removed, partially obliterated, or altered. See Warren, 820 F.3d at 408

(enhancement applies when any serial number on a gun has been altered or obliterated); Serrano-

Mercado, 784 F.3d at 850 (concluding that enhancement applies when the gun’s serial number is

printed in two locations and one of the serial numbers has been obliterated but the other has not);

Harris, 720 F.3d at 504 (district court did not err in applying the enhancement when there were

“gouges and scratches” on the serial number that precluded the court from reading the number

correctly); Perez, 585 F.3d at 885 (affirming district court’s finding that the serial number was

“altered or obliterated” when it appeared that someone had tried to scratch the numbers off).

Similarly, courts have affirmed the application of the enhancement when the serial number was

initially unreadable, but eventually recovered. See Justice, 679 F.3d at 1254; Carter, 421 F.3d at

910. Courts have also concluded that the policy behind the enhancement—deterrence and assisting

law enforcement—is served even if law enforcement can ultimately identify the serial number and

trace the firearm. See Harris, 720 F.3d at 502–03; Carter, 421 F.3d at 915.

       In light of the standard of review we are bound to apply, our opinion in Love, and the way

other jurisdictions have interpreted and applied this enhancement, we conclude that the district



                                               -15-
No. 18-1773, United States v. Fuller-Ragland


court did not commit plain error in applying the enhancement in USSG § 2K2.1(b)(4)(B). The

PSR described the serial number as “partially obliterated,” a description that indicates that at least

some of the digits on the 9mm pistol had been altered or obliterated. See Love, 364 F. App’x at

960. The fact that some of the digits may remain visible, and the firearm could be traced, does

not, under the circumstances of this case, make the application of the enhancement an “error . . . so

plain that the trial judge . . . [was] derelict in countenancing it.” Carroll, 26 F.3d at 1383.

       The judgment of the district court is AFFIRMED.




                                                 -16-